IN THE
                           TENTH COURT OF APPEALS

                                     No. 10-11-00331-CR

                       EX PARTE FELICIANO SALDIVAR,



                             From the 40th District Court
                                  Ellis County, Texas
                              Trial Court No. 26149CR/A


                             MEMORANDUM OPINION


       Feliciano Saldivar has filed a petition for writ of habeas corpus with respect to

his felony conviction.       This court, as an intermediate court of appeals, has no

jurisdiction over post-conviction writs of habeas corpus in felony cases. See Ex parte

Martinez, 175 S.W.3d 510, 512-13 (Tex. App.—Texarkana 2005, orig. proceeding) (“Our

law requires post-conviction applications for writs of habeas corpus, for felony cases in

which the death penalty was not assessed, to be filed in the court of original conviction,

made returnable to the Texas Court of Criminal Appeals.”) (citing TEX. CODE CRIM.

PROC. ANN. art. 11.07(3)(a), (b)).

       Because we have no jurisdiction over this post-conviction habeas corpus

proceeding, we dismiss it.
                                               REX D. DAVIS
                                               Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed October 19, 2011
Do not publish
[OT06]




Ex parte Saldivar                                             Page 2